Citation Nr: 1242151	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the residuals of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system shows additional VA outpatient treatment records that have been considered. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic lower back disorder has been diagnosed as degenerative disc disease but not as traumatic disc compression. 

2.  The Veteran's degenerative disc disease of the lumbar spine first manifested greater than one year after service and was not caused or aggravated by rigorous physical activities in recruit training. 






CONCLUSION OF LAW

The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In January 2008, the RO provided a notice that satisfied the requirements.  The notice provided all criteria necessary to substantiate a service connection claim and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained Social Security Administration medical examination and adjudicative records and obtained VA medical examinations and opinions.  In his October 2007 claim and several subsequent statements, the Veteran identified an examination by a potential employer and VA and private providers of medical treatment for his back symptoms shortly after active service in the 1960s.  In correspondence in December 2008 and in January 2009, the Veteran reported that his own efforts to recover the relevant records were not successful.  The RO initiated several requests for service treatment records.  The Veteran acknowledged in November 2008 that the file is likely complete as it contains the same records were recovered by his U.S. Senator.  In August 2009, the Veteran submitted a response from the U.S. Navy Hospital in San Diego, California reporting that records of X-rays obtained in June 1962 were not available.  In response to the Board's August 2011 remand, the RO made additional attempts to recover records of VA medical care in 1978.  None were recovered, and the Veteran was informed in an October 2012 supplemental statement of the case.  Thus, the Board finds that VA has made satisfactory efforts to obtain the records of examination and medical care identified by the Veteran and that any further efforts would be unproductive.  The Board concludes that VA satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine Corps recruit and received a general discharge under honorable conditions prior to the end of his term of enlistment for reasons unrelated to the claim on appeal.  The Veteran contends that he was in sound condition at entry on active duty, injured his back in recruit training, and was diagnosed with "compressed discs" within one year of discharge.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service treatment records showed that the Veteran enlisted in the Marine Corps two weeks after achieving the age of 17.  In an enlistment physical examination questionnaire, the Veteran denied any history of arthritis, bone, joint, or other deformity and did not report any history of back pain or injury.  The examining medical officer noted no spinal or musculoskeletal abnormalities.  In statements in February 2009, two of the Veteran's brothers noted that the Veteran was in good health and had not sustained any back injuries prior to entry into active service. 

In written statements in February and November 2008, the Veteran reported that he fell 20 feet during a rope climbing drill in recruit training and experienced severe back pain.  He continued training including carrying another Marine recruit for 100 yards and participating in a 30 mile march.  He reported that he sought treatment at a naval hospital days or up to two weeks later when he continued to experience back discomfort.  The Veteran reported that X-rays were obtained and that he was asked about previous injuries.  The Veteran further reported that he completed small arms and other training without interruption but was transferred to a "casualty company" near the end of training where he performed janitorial duties.  He reported that he was discharged without explanation.  

Service treatment records from a Marine Corps Recruit Dispensary showed that the Veteran sought treatment in June 1962.  The examiner noted the Veteran's report of a "three year history of back pain" and "numerous episodes of injury."  An X-ray was obtained of the lumbar spine that revealed no evidence of bone disease or pathology.   In August 1962, the Veteran underwent a physical examination for an unsuitability discharge.  The section of the examination report for significant history was blank and signed by the Veteran.  The examiner noted no spinal or musculoskeletal abnormalities but noted a psychiatric abnormality diagnosed as passive aggressive reaction.  The examiner assigned a limitation of duty psychiatric code of "3" indicating satisfactory remission from an acute psychotic or neurotic episode that permitted utilization under specific conditions.  Nevertheless, the examining physician determined that the reaction was considered disqualifying for active duty.  The Veteran's Report of Transfer or Discharge (DD-214) also showed that the Veteran was married at age 17 which may also have been a factor in the early non-medical discharge.  In a July 1995 letter to the Social Security Administration (SSA), a private psychiatrist noted the Veteran's report that his unsuitability discharge was because the Veteran was married at the time of his active service at age 17 and the Marine Corps found out about it.  In another letter, an examiner noted the Veteran's report that he was discharged from the Marine Corps because of hardship and that he had a child born in 1963.

In a June 2011 Board hearing, the Veteran stated that after service he applied for a job with a railroad that required a physical examination at a private hospital.  The Veteran stated that he was denied employment and told that he had compressed discs in his back.  As noted above, records of this examination could not be recovered.  

In February 1978, the Veteran applied at a VA medical facility for treatment of arthritis of the knees and legs.  The only record of treatment at this facility was a laboratory request for a blood test to investigate multiple joint pains.  

Additional records of the award of SSA disability benefits were obtained and associated with the claims file.  The Veteran reported to SSA that he worked from April 1968 to December 1977 as a welder and highway repair equipment operator.  He noted that as a welder he carried pieces of metal up to 100 pounds.  In a June 1971 letter report, a private psychologist noted the Veteran's report of unemployment because of a right knee injury.  In a July 1971 letter, a private orthopedic physician noted that the Veteran injured his right knee and was disabled in May 1970 and underwent knee surgery in June 1971.  The Veteran also reported that he had fractured his pelvis when he was age 14.  There was no clinical investigation of the pelvis and no mention of a back disability in either report.  

The Veteran underwent additional SSA physical and mental health examinations in 1979-80.  Examiners noted the Veteran's reports of back pain since 1965 with no history of trauma.  Examiners noted that the Veteran injured both knees in a fall in 1970 and his right elbow in 1973.  In June 1979, the Veteran was diagnosed with degenerative arthritis of the back, knees, wrists, and right elbow with no mention of injuries in service.  An X-ray of the lumbosacral spine obtained in September 1979 showed a transverse pars articularis defect that was slightly atypical but no evidence of sclerosis or spondylolithesis at the site and no other abnormalities.  An X-ray of the lumbar spine in March 1980 showed spondylosis at L5-S1 but no other abnormalities.  Neither image showed compressed discs.  A physician in April 1980 noted that the chronic low back pain was of unknown etiology.  The attending physician advised the Veteran to stop work as a truck driver.  SSA granted disability benefits in 1980 for multiple joint arthralgias and psychiatric disorders.  SSA confirmed the disability award with additional examinations in 1995 that included observations of continued low back pain.  However, SSA records are entirely silent for any reports by the Veteran or observations by an examiner of any back injuries in service.  

Records of VA outpatient treatment from June 1999 to May 2012 have been associated with the claims file.  In an initial encounter in 1999, a clinician noted that the Veteran had not been seen in many years.  The clinician noted the Veteran's reports of the knee injuries and surgery in the 1970s and his continued use of medication for pain and a cane for stability.  There was no mention of a back injury or current back symptoms.  In August 2000, a clinician noted the Veteran's reports of increased low back discomfort.  In November 2001, an electromyelogram showed sensory neuropathy in both lower legs, but there are no clinical observations associating the symptoms with the lumbar spine.  The Veteran was also receiving treatment for diabetes mellitus.  The remainder of the outpatient encounters through 2012 show that the Veteran continued to experience chronic low back pain and was prescribed medication.  There were no recommendations for surgical intervention or comments on the origin of the symptoms.  There are also no clinical observations or opinions that other joint pain was associated with injuries in service but rather were the residuals of knee and elbow injuries in the 1970s.  

In August 2008, a VA physician did not have the claims file for review prior to an examination but reviewed the file at a later time.  The physician noted the Veteran's report of a back examination in service at a naval hospital and a later myelogram that showed compressed discs.  The physician noted a review of the report of the 1962 military examination but there was no record of a subsequent myelogram until 2000.  The Veteran reported that he was hospitalized in 1980 for back pain and was granted SSA disability because of back pain and other disorders.  The Veteran reported constant back pain with severe flare-ups and continued use of medication for pain.  On examination, the physician noted limitation of range of motion in flexion, extension, and lateral flexion, limited by pain but not weakness or endurance.  The physician noted a history of numerous injuries in service but the history is based entirely on the Veteran's statements and not shown in the records.  The physician concluded that if the Veteran had a myelogram in service that showed compressed discs, then his current back disorder was caused by events in service.  

In a June 2011, Board hearing, the Veteran stated that his passive aggressive reaction was in response to a lack of treatment or consideration of his back injuries sustained in recruit training.  He stated that the notation of prior service back injuries was misquoted and that he was then referring only to family wrestling as a child.  He restated the rope climbing fall and subsequent aggravating events as noted above and that he was diagnosed with only a back sprain with no explanation of the causes for loss of feelings and control in his legs.  The examination record does not show reports by the Veteran of any lower leg neurologic symptoms.  He stated that after the back examination, he continued to participate in training events until transferred to a casualty company and then discharged without explanation.  After his 18th birthday in 1963, he applied for a job with a railroad but was not employed because a myelogram showed compressed discs in his spine.  He stated that he then received treatment for his back at a VA medical center in 1963 and 1964 and again filed for VA medical treatment in 1978.   The Veteran stated that he did not experience back strains during his work as a welder but did miss work often because of back pain.  He stated that he was awarded SSA disability benefits for joint and back pain and psychological symptoms. 

In August 2011, the Board remanded the appeal to obtain records of the SSA awards, VA medical care in 1978, the identity of the railroad employer and examination facility in 1963, and any other private records identified by the Veteran.  The Board requested that if new evidence was received, an additional medical review and opinion be obtained.  

As noted above, SSA records were obtained and associated with the claims file.  Multiple requests for VA records of care in 1978 were initiated but additional records were not found.  In October 2011, the RO requested the identity and authorization to obtain records from the railroad company and examining facility.  No additional information was received and the Veteran reaffirmed that he was personally unable to obtain records from the facility.  The claims file was again reviewed and an opinion provided by a VA examiner as discussed below.  Therefore, the Board concludes that there has been substantial compliance with the remand instructions. 

In April 2012, the Veteran's representative requested an interview of the Veteran and his spouse by the "VA rating examiner."  In a memorandum dated several days later, the Veteran's spouse noted that she met with the servicing VA Medical Center Chief of Orthopedics who declined to discuss the case or accept or review additional evidence.  There is no indication in the file that this physician was tasked with any involvement in responding to the Board's or RO's development at that time.  

In October 2012, a VA physician noted a review of the claims file that then included SSA disability adjudication and examination records.  The physician accurately summarized the observations and X-ray evaluation recorded in the service treatment records in 1962 and noted a review of the post-service lay statements, private, and VA medical records.  The physician concluded that the Veteran may have had a temporary exacerbation of a pre-service back condition but the examination was normal.  The physician concluded that the current chronic back pain was not caused by injury or illness on active duty.  The physician also referred to back surgery on active duty which is not shown to have occurred at any time, during or after service.  The Board concludes that his opinion is adequate because it is based on a complete and accurate review of the history by a competent physician who considered the Veteran's lay evidence and based the opinion on the symptoms presented and clinical comments and imaging studies obtained during and after service.  

The Board concludes that service connection for residuals of a back injury is not warranted.  

The Board concludes that the Veteran was in sound condition at the time of acceptance into active duty because the enlistment physical examination was silent for any reports by the Veteran or observations by the examiner of spinal symptoms or abnormalities.  Therefore, a pre-existing disorder was not noted upon entry.  Annotations in service treatment records and post-service clinical examinations referring to a three year history of back pain and to a fractured pelvis at age 14 were entirely based on lay statements made by the Veteran with no confirming medical evidence.  The statements by the Veteran and his brothers are consistent with the records in that he may have experienced muscle strains as a child or teenager prior to service but had no chronic deficits at the time of entry at age 17.  

The Board concludes that the Veteran currently experiences mild degenerative disc disease of the lumbar spine that first manifested in 1979 more than one year after service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  

The Veteran is competent to describe the events that occurred in recruit training and his descriptions are credible because they are consistent with the nature and circumstances of the physically demanding training regimen.  It is reasonable that the rigorous events may have caused back discomfort at the time.  The Veteran is not competent to provide a diagnosis of the onset of a chronic spinal disease.  A diagnosis of this disorder requires medical training and imaging studies.  There was no contemporary medical diagnosis.  The examiners did not note his reports of specific injuries in recent training but only general reports of back symptoms that resolved as shown by the absence of symptoms or abnormalities on the entrance and discharge physical examination.  Moreover, the military examiners did not diagnose a chronic spinal disorder.  The imaging study was normal, and the Veteran was returned to his training unit.  There is no credible evidence to show that any susceptibility to back strain increased in frequency or severity or was aggravated by the training.  The Veteran reported that he successfully continued this training until nearly the end when he was removed for reasons other than back pain.  He did not report recurrent symptoms at the time of his discharge examination and the examining physician noted no abnormalities.  The physician noted that the Veteran was physically qualified at the time of discharge, indicating that he could have continued service based on his physical condition, notwithstanding the resolved psychiatric reaction or non-medical reasons for unsuitability.  The Veteran did not receive a medical discharge.

The Veteran is competent to report that he was examined within one year of service as part of a job application and was told he had compressed discs, but he is not competent to establish a diagnosis of degenerative disc disease or compressed discs absent confirming evidence by a medically trained clinician or examiner.  The Board concludes that these reports are not credible.  No records of any imaging studies or examinations in 1963 have been recovered.  Moreover, no subsequent imaging studies or examiners have found evidence of compressed discs.  Rather, the Veteran has been diagnosed only with degenerative disease and not a traumatic disc compression.  Even if the Veteran was not accepted for employment by a railroad, he subsequently worked as a welder with duties that involved handling and lifting heavy metal components.  The Veteran reported that he did miss work for occasional back discomfort but did not incur any traumatic injuries, indicating that his symptoms up to that time continued to be occasional muscle strain that resolved and allowed him to return to work.  The first notations of a diagnosis of arthritis of the lumbar spine were in 1979.  In all the SSA examinations in the early 1980s and again in 1995, the Veteran did not mention any events or injuries of the back in service even though his disabilities included arthritis of multiple joints.  The Veteran also did not mention in service injuries to any VA outpatient clinicians who provided treatment and medication from 1999 to 2012. 

The only medical examiners aware of the Veteran's reports of specific events in service were the VA examiners in 2008 and 2012.  The 2008 examiner noted that only if the Veteran had undergone imaging studies in 1963 to reveal compressed discs, then his current degenerative disease would have been caused or aggravated by the rigorous training.  There is no record of a 1963 myelogram and no subsequent confirmation of compressed discs.  The Veteran satisfactorily worked in a heavy industrial occupation for many years.  He did not report in service injuries to any of the treating clinicians or SSA examiners.  The 2000 myelogram showed some lower extremity nerve deficits but this was well after the first diagnosis of disc disease in 1979.  The examiner in 2012 reviewed the file and concluded from the entire history that the Veteran may have experienced occasional back discomfort after exertion but that the current degenerative spine disorder was not caused by the exertions in recruit training.  

The weight of the credible and probative evidence demonstrates that the Veteran's current lumbar degenerative disc disease first manifested greater than one year after service and was not caused or aggravated by recruit training activates.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for the residuals of a back injury is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


